\OOO\]O'\U!-l>l»l\)>-*

[\)[\)l\)[\.)[\)[\)l\)[\)[\))-~)_l)-)-¢)-‘)-‘>-i>-l>-¢)_l
OO\IO'\Ul-I>L)JN>-*O\DOO\]O\U`I-LL)J[\)>-‘O

Case 3:18-cr-08350-SPL Document 3 Filed 10/30/18 Page 1 of 2

 

\/FlLED Loo<:;ED
REcE\vED cop\/

OCT 3 ll 2018

CLEHK U 3 DISTR|CT COURT
D|STR|CT OF ARIZONA

BY,_____\!A:_ UEPUW

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARlZONA

United States of America, y
CR-18~8350-PCT-SPL (BSB)
` Plaintiff,
O R D E R

VS.

Bruce Robertson,

 

Defendant.

 

 

This case has been identified as one involving a "child" younger than eighteen years
of age Who is or is alleged to be a victim of a crime of physical abuse, sexual abuse, or
exploitation; or a Witness to a crime committed against another person., As such, the
provisions of 18 U.S.C. § 3509 apply. l
y lT IS 'THEREFORE . HEREBY ORl)ERED that all persons covered by the
requirements of 18 U.S.C. § 35()9(d)(l)(B), including the defendant and employees of the
defendant, the'attorney for the defendant and all persons hired by the defendant or the
attorney for the defendant to provide assistance in the proceeding, all employees of the
government connected With the case, law enforcement agencies, employees of the
Depaitment of Justice, and any person hired by the government to provide assistance in the

proceeding, and all employees of the couit, shall:

 

 

\OOO\]O\Ul-I>L»Jl\)>-a

[\) l\) [\) [\) l\) l\) I\) l\) l\) >--\ '>--\ »--\ )-‘ )_‘ )_~ r-\ )_‘ )_1 >--‘

 

Case 3:18-cr-08350-SPL Document 3 Filed 10/30/18 Page 2 of 2

l. keep all documents that disclose the name or any other information
concerning a “child” in a secure place to Which no person Who does not have reason to
know their contents has access; and

2. disclose such documents or the infoimation in them that conceins a child
only to persons Who, by reason of their participation in the proceeding, have reason to know
such information y

lT IS FURTHER ORDERED that all papers to be filed in court that disclose the
name of or any other information concerning a child shall be filed under seal Without
necessity of obtaining a court order. The person Who makes the filing shall submit to the .
clerk of the couit:

l. the complete paper to be kept under seal; and

2. the paper With the portions of it that disclose the name of or other information
concerning a child redacted, to be placed in the public record.

lT IS FURTHER ORDERED that the defendant,' counsel for the defendant and
counsel for the United States shall be provided With a copy of each unredacted charging
document and entitled to an unredacted copy of any pleading filed in this case, provided
that such pleading is not filed ex-parte.

A KNOWING GR INTENTIONAL F_AILURE TO COMPLY WITH THE
PRIVACY PROTECTIONS ACCORDED BY 18 U.S.C. § 3509 lS A CRIMINAL
CONTEMPT PUNISHABLE BY IMPRISONMENT AND OR A FINE PURSUANT TO
18 U.S.C. § 403.

DATED this 3_@ day of October, 2018.

HONORABLE EILEEN S. WILLETT
United States Magistrate Judge

 

 

 

